At the time of her death, the decedent was survived by six children, all of whom were distributees of her estate and two of whom had already reached the age of majority. The plaintiff, the administrator of the decedent’s estate, commenced this action after the two-year Statute of Limitations had expired (see, EPTL 5-4.1 [1]). We reject the plaintiff’s contention that the Statute of Limitations was tolled until a guardian was appointed for the infant children. Since the two adult children were potential personal representatives who could have commenced the action, the infancy of the remaining children did not toll the Statute of Limitations (see, Ratka v St. Francis Hosp., 44 NY2d 604; cf., Hernandez v New York City Health & Hosps. Corp., 78 NY2d 687). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.